



L3 TECHNOLOGIES, INC.
EXECUTIVE SEVERANCE PLAN
THIS L3 TECHNOLOGIES, INC. EXECUTIVE SEVERANCE PLAN, effective as of July 25,
2018 (the “Effective Date”), has been established to provide for the payment of
severance benefits to Covered Executives (as defined below). This Plan is
intended to constitute an employee welfare benefit plan that is a “top-hat” plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Section 1. Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:
(a)     “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
(b)    “Annual Compensation” means the sum of (x) the Covered Executive’s Base
Salary in effect immediately prior to the date of termination of the Covered
Executive, and (y) the Covered Executive’s Target Bonus.
(c)    “Base Salary” means a Covered Executive’s annual rate of base salary in
effect on the date in question, determined on a “gross wages” basis (i.e. prior
to reduction for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.
(d)    “Board” means the board of directors of the Company.
(e)    “Bonus” means the amount paid or payable to a Covered Executive under the
Employer’s applicable annual cash incentive bonus plan with respect to a Fiscal
Year.
(f)    “Cause” means a Covered Executive’s:
(1)    intentional failure to perform reasonably assigned duties;
(2)    dishonesty or willful misconduct in the performance of duties;
(3)    violation of any law, corporate policy or the Company’s code of ethics,
which violation would reasonably be expected to (a) significantly harm the
Company’s reputation or financial prospects or (b) subject the Company to
significant penalties or sanctions; or
(4)     refusal to cooperate with the Company in an investigation.




--------------------------------------------------------------------------------

2


(g)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Compensation Committee of the Company’s Board of
Directors or, with respect to Section 12 hereof, its designee (which, as of the
date of the adoption of this Plan, shall be the L3 Retirement Plan
Administrative Committee).
(j)    “Company” means L3 Technologies, Inc., a Delaware corporation.
(k)    “Covered Executive” means an Employee who, immediately prior to the date
of his or her termination, is (1) the Chief Executive Officer of the Company or
(2) a Tier I Executive.
(l)    “Disability” means a Covered Executive, as a result of incapacity due to
physical or mental illness, becomes eligible for benefits under the long-term
disability plan or policy of the Company or a subsidiary in which the Covered
Executive is eligible to participate.
(m)    “Elected Officer” means a person who is elected or appointed as an
officer of the Company pursuant to any resolution adopted by Board on or after
the date of the most recent annual election of officers.
(n)    “Employee” means an employee of the Company or its affiliates who
primarily resides and works in the United States.
(o)    “Employer” means, with respect to any Covered Executive, the legal entity
that employed such Covered Executive prior to any termination of employment
contemplated hereunder.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q)    “Executive Severance Event” means the termination of employment of a
Covered Executive that is initiated by the Company for reasons other than for
Cause. For purposes of this definition, a Covered Executive’s transfer to, or
assumption of, another position within the Company or with any affiliate shall
not constitute an Executive Severance Event.
(r)    “Fiscal Year” means any given fiscal year of the Company.
(s)    “Plan” means this L3 Technologies, Inc. Executive Severance Plan, as in
effect from time to time.
(t)    “Release” means a release to be signed by a Covered Executive in such
form as the Company shall reasonably determine, which shall, to the extent
permitted by




--------------------------------------------------------------------------------

3


law, waive all claims and actions against the Employers and such other related
parties and entities as the Company reasonably chooses to include in the release
except for claims and actions for benefits provided under (or contemplated by)
the terms of this Plan (which Release is not revoked by the Covered Executive).
(u)    “Severance Multiple” means: (1) a multiple of two (2) for the Chief
Executive Officer and (2) a multiple of one (1) for a Tier I Executive.
(v)    “Target Bonus” means a Covered Executive’s target bonus opportunity
(expressed as a percentage of base salary) in effect immediately prior to the
date on which the Covered Executive is terminated.
(w)    “Tier I Executive” means an Employee who is an Elected Officer of the
Company and either: (1) reports directly to the Chief Executive Officer of the
Company or (2) is a President of a reportable segment of the Company (regardless
of to whom they directly report).
Section 2.     Eligibility for Benefits. A Covered Executive shall receive
benefits under this Plan if all of the following are satisfied:
(a)    an Executive Severance Event has occurred with respect to the Covered
Executive, as determined in the sole discretion of the Committee;
(b)    the Covered Executive has not waived coverage under the Plan;
(c)    the Covered Executive is not a party to, or covered by, another plan,
agreement or arrangement providing severance or similar benefits on account of
such termination of employment, including without limitation, the Company’s
Amended and Restated Change in Control Severance Plan (or any successor plan
thereto);
(d)    none of the conditions set forth in Section 3 below are applicable; and
(e)    the Covered Executive executes a Release in the manner prescribed by the
Company within 21 days, or such longer period as designated by the Company,
following the Covered Executive’s date of termination and agrees at such time to
be subject to the restrictive covenants set forth on Exhibit A.
Section 3.     Exceptions to Coverage. Notwithstanding Section 2 above, a
Covered Executive shall not be eligible to receive benefits under this Plan if:
(a)    the Covered Executive’s termination is due to death or Disability;
(b)    the Covered Executive’s termination occurs prior to an Executive
Severance Event or at his/her or own initiative (including retirement,
resignation or failure to return from a leave of absence), other than for a
retirement by a Covered Executive that occurs concurrently with an Executive
Severance Event; or




--------------------------------------------------------------------------------

4


(c)    the Covered Executive’s employment is transferred or the Covered
Executive is offered a position in connection with a sale or other disposition
of assets, or a portion of the business, of the Company or an affiliate.
Section 4.     Severance Benefits. A Covered Executive who satisfies all of the
conditions of Section 2 above shall be entitled to the following:
(a)    Severance Pay. Each such Covered Executive shall be entitled to receive
severance pay from his or her Employer in a single lump sum cash amount equal to
the product of the Covered Executive’s Severance Multiple, multiplied by the
Covered Executive’s Annual Compensation.
(b)    Pro-Rata Bonus for Year of Termination. The Covered Executive shall be
entitled to receive a pro-rata portion (based on the portion of the Fiscal Year
for which the Covered Executive was employed) of the Bonus that the Covered
Executive otherwise would have earned with respect to the Fiscal Year during
which the Covered Executive terminated employment, based on actual performance
for the full Fiscal Year; provided, that any individual performance factors
applicable to such Bonus shall be deemed to have been achieved at target level
performance and; provided, further, that no pro-rata bonus amount shall be
payable to the Covered Executive if the Executive Severance Event occurs prior
to the end of the second quarter of such Fiscal Year.
(c)    Health Benefit Continuation. For a period of eighteen (18) months
following the Covered Executive’s termination of employment (the “Executive
Welfare Continuation Period”), the Covered Executive and such Covered
Executive’s covered dependents (as eligible under the applicable program) shall
receive medical, prescription drug, dental, and vision insurance coverages as
available to similarly situated active employees of the Company, for which the
Company will (x) reimburse or pay directly on behalf of the Covered Executive
during the first 18 months of the Executive Welfare Continuation Period or, if
shorter, the period of actual COBRA continuation coverage received by the
Covered Executive during the Executive Welfare Continuation Period, for the
total amount of the monthly COBRA medical, prescription drug, dental, and vision
premiums payable by the Covered Executive for such continued benefits in excess
of the amount a similarly situated active employee of the Company would
contribute toward these coverages (on a monthly premium basis) and (y) provide
such coverage for any remaining portion of the Executive Welfare Continuation
Period (or, if it is not possible, or is cost-prohibitive for the Company to
provide such coverage for such remaining portion, the Company will pay the
Covered Executive a cash lump sum payment equal to the premiums the Company
would have paid if the Covered Executive had remained an active employee),
provided, however, that if, during the Executive Welfare Continuation Period,
the Covered Executive becomes employed by a new employer, continuing medical,
prescription drug, dental, and vision coverage from the Company will become
secondary to any coverage afforded by the new employer in which the Covered
Executive becomes enrolled.




--------------------------------------------------------------------------------

5


(d)    Outplacement. Such Covered Executive shall receive reasonable
outplacement services for up to one year following termination of employment to
be provided by a provider selected by the Company, the cost of which shall be
borne by the Company.
(e)    Accrued Benefits. Such Covered Executive shall be entitled to receive any
unpaid Base Salary through the date of such Covered Executive’s termination and
any Bonus unpaid as of the date of such Covered Executive’s termination for any
previously completed Fiscal Year calculated based on actual performance for such
Fiscal Year. In addition, such Covered Executive shall be entitled to
reimbursement of any unreimbursed expenses properly incurred by such Covered
Executive in accordance with Company policies prior to the date of such Covered
Executive’s termination. Such Covered Executive shall also be able to receive
and enjoy such other post-termination benefits, if any, to which such Covered
Executive may be entitled pursuant to the terms and conditions of the Company’s
benefit plans (including, without limitation, the Company’s regular and
supplemental pension plans, savings plans, deferred compensation plans, annual
and long-term incentive plans, health, disability and life insurance benefit
plans, executive financial planning services benefits, and indemnification and
directors and officers insurance plans, policies or programs), other than as
provided in Section 13(a) of this Plan.
Section 5.     Form and Time of Payment. The cash severance pay benefits payable
to a Covered Executive under Section 4(a) above shall be paid to such Covered
Executive in a single lump sum within 75 days after the Covered Executive’s date
of termination, provided, however, that if the time period during which the
Covered Executive is permitted to sign the Release straddles two calendar years,
then the payment shall be made in the second of such calendar years. Any
pro-rata Bonus payment made pursuant to Section 4(b) above shall be paid at the
same time when Bonuses are paid to similarly situated active Employees. Accrued
benefits payable pursuant to Section 4(e) shall be paid at the same time when
such amounts are ordinarily paid in accordance with Company practice. All
amounts payable hereunder are subject to the Covered Executive’s continued
compliance with the terms of the Plan (including, without limitation, the
Covered Executive’s timely execution and non-revocation of the Release), and
shall be subject to the tax withholdings and other limitations set forth under
Section 6 and any potential limitations of payments set forth in Section 7.
Section 6.     Tax Withholding and Section 409A. Each Employer shall withhold
from any amount payable to a Covered Executive pursuant to this Plan, and shall
remit to the appropriate governmental authority, any income, employment or other
tax the Employer is required by applicable law to so withhold from and remit on
behalf of such Covered Executive. Notwithstanding any other provision of this
Plan or certain compensation and benefit plans of the Employer, any payments or
benefits due under this Plan or such Employer compensation and benefit plans
upon or in connection with a termination of a Covered Executive’s employment
shall be paid, and this Plan shall be interpreted, in a manner that shall ensure
that any such payments or benefits shall not be subject to any tax or interest
under Section 409A of the Code (including, for the avoidance of doubt, by
requiring that the payment of any severance due under




--------------------------------------------------------------------------------

6


Section 4 of this Plan to a Covered Executive who is a “specified employee”
within the meaning of the Section 409A of the Code be deferred until the date
that is six months following such termination of the Covered Executive’s
employment, to the extent such delay is required to comply with Section 409A of
the Code). Each payment made under this Plan shall be designated as a “separate
payment” within the meaning of Section 409A of the Code. To the extent any
reimbursements or in-kind benefits due to a Covered Executive under this Plan
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to such Covered Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Notwithstanding
the foregoing, neither the Company nor any of its employees or representatives
shall have any liability to any Covered Executive to the extent that any payment
or benefit hereunder is determined to be subject to any tax or interest under
Section 409A of the Code.
Section 7.     Limitation of Certain Payments.
(a)    In the event the Company determines that part or all of the
consideration, compensation or benefits to be paid to a Covered Executive under
this Plan constitute “parachute payments” under Section 280G(b)(2) of the Code,
as amended, then, if the aggregate present value of such parachute payments,
singularly or together with the aggregate present value of any consideration,
compensation or benefits to be paid to Covered Executive under any other plan,
arrangement or agreement which constitute “parachute payments” (collectively,
the “Parachute Amount”) exceeds 2.99 times the Covered Executive’s “base
amount,” as defined in Section 280G(b)(3) of the Code (the “Employee Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to or for the benefit of Covered Executive shall be reduced to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Employee Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if the Company determines that without such reduction the
Covered Executive would be entitled to receive and retain, on a net after-tax
basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that the Covered Executive would be entitled to retain upon
his/her receipt of the Reduced Amount.
(b)    If the determination made pursuant to clause (a) of this Section 7
results in a reduction of the payments that would otherwise be paid to the
Covered Executive except for the application of clause (a) of this Section 7,
the cash severance pay benefits payable under Section 7(a) shall be reduced.
Within ten days following Employer’s notice to the Covered Executive of its
determination of the reduction in payments, the Company shall pay to or
distribute to or for the benefit of Covered Executive such amounts as are then
due to Covered Executive under this Plan and shall promptly pay to or distribute
to or for the benefit of Covered Executive in the future such amounts as become
due to Covered Executive pursuant to this Plan.
(c)    As a result of potential uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be




--------------------------------------------------------------------------------

7


made by the Employer which should not have been made under clause (a) of this
Section 7 (“Overpayment”) or that additional payments which are not made by the
Employer pursuant to clause (a) of this Section 7 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by the Covered Executive to the Employer together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code. In the
event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under this Plan, any such Underpayment shall be promptly paid by the Employer to
or for the benefit of Covered Executive, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.
Section 8.     Plan Administration. This Plan shall be administered by the
Committee. The Committee shall have discretionary and final authority to
interpret and implement the provisions of this Plan and to determine eligibility
for benefits under the Plan. The Committee shall perform all of the duties and
exercise all of the powers and discretion that the Committee deems necessary or
appropriate for the proper administration of this Plan. The Committee may adopt
such rules and regulations for the administration of this Plan as are consistent
with the terms hereof, and shall keep adequate records of its proceedings and
acts. The Committee may employ such agents, accountants and legal counsel (who
may be agents, accountants and legal counsel for an Employer) as may be
appropriate for the administration of the Plan. All reasonable administration
expenses incurred by the Committee in connection with the administration of the
Plan shall be paid by the Employer.
Section 9.     Applicable Law. This Plan shall be governed and construed in
accordance with applicable federal law; provided, however, that wherever such
law does not otherwise preempt state law, the laws of the State of New York
shall govern.
Section 10.     Plan Amendment and Termination. Each of the Board and the
Committee shall have the right and power at any time, and from time to time,
subject to thirty (30) days advance written notice to all adversely affected
Covered Executives (which written notice may be satisfied by any public filing
of such plan amendment or termination), to amend or terminate this Plan, in
whole or in part; provided, that no such amendment or termination shall
adversely affect in any material respect the rights of any Covered Executive to
whom severance benefits under this Plan became payable prior to the date of such
amendment or termination.
Section 11.     Nature of Plan and Rights. This Plan is an unfunded employee
welfare benefit plan and no provision of this Plan shall be deemed or construed
to create a trust fund of any kind or to grant a property interest of any kind
to any Covered Executive or former Covered Executive. Any payment which becomes
due under this Plan to a Covered Executive shall be made by his or her Employer
out of its general assets, and the right of any Covered Executive to receive a
payment hereunder from his or her Employer shall be no greater than the right of
any




--------------------------------------------------------------------------------

8


unsecured general creditor of such Employer. It is the Company’s intention that
this Plan be unfunded for Federal income tax purposes and for purposes of Title
I of ERISA.
Section 12.     Claims Procedure.
(a)    Any person claiming a benefit, requesting an interpretation or ruling
under this Plan, or requesting information under this Plan shall present the
request in writing to the Committee, which shall respond in writing within 90
days. The Committee may, however, extend the reply period for an additional
ninety 90 days for special circumstances. If the claim or request is denied, the
written notice of denial shall state (1) the reason for denial, with specific
reference to the plan provisions on which the denial is based, (2) a description
of any additional material or information required and an explanation of why it
is necessary, and (3) an explanation of the claims review procedure.
(b)    Within 60 days after the receipt by a claimant of the written decision
described above or the expiration of the claims review period described above
including any extension, the claimant may request review by giving written
notice to the Committee. The claim or request shall be reviewed by the
Committee, which may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing. If the claimant does not
request a review within such sixty-day period, he or she shall be barred from
challenging the original determination.
(c)    The decision on review shall normally be made within 60 days after the
Committee’s receipt of a request for review. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be notified and
the time limit shall be 120 days. The decision shall be in writing and shall
state the reason and the relevant plan provisions.
(d)    To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section 12 shall be final and binding on all
parties. No legal action for benefits under the Plan shall be brought unless and
until the claimant has exhausted his/her remedies under this Section 12. In any
such legal action, the claimant may only present evidence and theories which the
claimant presented during the claims procedure. Any claims which the claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived. Judicial review of a claimant’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the claimant presented
during the claims procedure.
(e)    Any suit or legal action initiated by a claimant under the Plan must be
brought by the claimant no later than one year following a final decision on the
claim for benefits by the Committee. The one-year limitation on suits for
benefits will apply in any forum where a claimant initiates such suit or legal
action.
Section 13.     Entire Plan; Offset; No Interference.




--------------------------------------------------------------------------------

9


(a)    Except as expressly provided herein, this Plan supersedes the provisions
of all other prior plans and policies expressly concerning the payment of
severance benefits upon a termination of employment; provided, that in no event
shall payments or benefits provided pursuant to any other severance agreement,
policy or plan entitle Covered Executive to a duplication of payments and
benefits pursuant to this Plan.
(b)    Except as expressly provided herein, this Plan shall not interfere in any
way with the right of the Company to reduce Covered Executive’s compensation or
other benefits or terminate Covered Executive’s employment, with or without
Cause.
Section 14.     Spendthrift Provision. No right or interest of a Covered
Executive under this Plan may be assigned, transferred or alienated, in whole or
in part, either directly or by operation of law, and no such right or interest
shall be liable for or subject to any debt, obligation or liability of such
Covered Executive.
Section 15.     Notice. Notice of termination for Cause shall be given in
accordance with this Section 15, and shall indicate the specific termination
provision under the Plan relied upon, the relevant facts and circumstances and
the effective date of termination. For the purpose of this Plan, any notice and
all other communication provided for in this Plan shall be in writing and shall
be deemed to have been duly given when received at the respective addresses set
forth below, or to such other address as the Company or the Covered Executive
may have furnished to the other in writing in accordance herewith.
If to the Company:
L3 Technologies, Inc.
600 Third Avenue
New York, New York 10016
Attn: Chief Legal Officer
If to the Covered Executive:
To the most recent address of the Covered Executive set forth in the personnel
records of the Company, or prior to termination, by hand delivery at the Covered
Executive’s principal office location or by e-mail to the Covered Executive’s
Company-provided e-mail address.
Section 16.     No Mitigation. In no event shall a Covered Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts or benefits to be provided to the Covered Executive under any of
the provisions of this Plan, and such amounts or benefits shall not be reduced
based on whether or not the Participant obtains other employment except as
expressly provided for hereunder.
Section 17.     Effectiveness. This Plan shall be effective as of the Effective
Date and shall remain in effect until terminated pursuant to Section 10 of this
Plan.

Exhibit A
RESTRICTIVE COVENANTS


I. As a result of the position which the Covered Executive occupies, and the
confidence placed in the Covered Executive, the Covered Executive has been and
is entrusted with and has access to Confidential Information (defined below), in
order for the Covered Executive to carry out the Covered Executive’s
responsibilities. The Covered Executive acknowledges that any Confidential
Information of the Company derives independent value from not being readily
known to or ascertainable by proper means by others who may obtain value from
its disclosure or use. The Covered Executive agrees that Confidential
Information is the sole property of the Company and the Covered Executive agrees
that the Covered Executive will not use or disclose Confidential Information or
share, communicate or provide access to any Confidential Information to any
other person. Except as otherwise may be permitted herein, the Covered Executive
further agrees that any such use or disclosure will constitute a
misappropriation of Confidential Information of the Company and a violation of
this Plan. For purposes of this paragraph I, “Confidential Information” means
any non-public, confidential or personal information or materials in any media
(including oral, written, electronic or digital) relating to the Company and its
directors, officers, affiliates, or employees, or relating to the Company or its
affiliates’ past, current or future businesses, activities, finances, personnel,
transactions, assets, legal matters and matters related to the Company’s ethics
program (including without limitation complaints, investigations, reports and
responses). “Confidential Information” includes, but is not limited to, any
trade secrets, formulas, devices, inventions, methods, techniques or processes,
compilations of information, records and specifications that are owned or
licensed by the Company and used in the operation of the Company business and
any other information of the Company relating to its services and products
(offered or to be offered), research, development, marketing, pricing, clients
and prospective clients, business methods, strategies, business or marketing
plans, financial data, profit plans, know-how, minutes of meetings, notes,
instructions, correspondence, personnel information and capabilities, policies
or prospects. “Confidential Information” does not include any information that
is or becomes generally known to the public or industry, other than due to the
fault of the Covered Executive. Confidential Information also includes any
legally privileged information of the Company, including without limitation
attorney work product, attorney-client communications and legal strategies.
II.    Notwithstanding anything to the contrary herein or in any compliance
policy of the Company, nothing shall prohibit the Covered Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local enforcement branch, agency or entity (collectively, a “Governmental
Entity”) with respect to possible violations of any U.S. federal, state or local
law or regulation, or otherwise making disclosure relating thereto to any such
Governmental Entity, that are protected under the whistleblower provisions of
any such law or regulation provided that in each case (A) such communications
and disclosures are consistent with applicable law and made in good faith and
(B) the information subject to such disclosure was not obtained by the Covered
Executive through a communication that was subject to the attorney-client
privilege, unless such disclosure of that information would otherwise be
permitted by an attorney pursuant to 17 CFR 205.3(d)(2) or other applicable
state attorney conduct rules. Moreover, the Covered Executive does not need the
prior authorization of (or to give prior notice to) the Company regarding any
such communication or disclosure. The Covered Executive understands and
acknowledges that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (A) in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. The Covered
Executive understands and acknowledges further that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal; and does not disclose the trade
secret, except pursuant to court order. Notwithstanding the foregoing, the
Company intends to fully preserve the attorney-client privilege, work product
protection and any other privilege or similar protection belonging to the
Company, and nothing contained in this Plan shall be construed as a waiver by
the Company of its attorney-client privilege or work product protection or any
other privilege or protection belonging to the Company. The Covered Executive
understands and acknowledges the Covered Executive’s continuing obligation to
maintain such privilege, subject to applicable law.
III.    In consideration of the Company’s obligations under the Plan to which
this Exhibit A is attached, each Covered Executive agrees that for a period of
twelve (12) months after termination of employment with his or her Employer,
without the prior written consent of the Committee, in the case of the Chief
Executive Officer, or the Chief Executive Officer, in the case of any other
Covered Executive, (A) he or she will not, directly or indirectly, and in any
capacity, own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, any business or enterprise which (i) involves the
use of Confidential Information pertaining to the Company, (ii) is a competitor
of Company (as determined based on any business operations of the Company which
exist or are planned as of the Effective Date of the Plan), or (iii) is owned or
operated by a competitor of the Company, directly or through an affiliated or
subsidiary organization, (B) directly or indirectly, either as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, on the Covered Executive’s own behalf or on
behalf of any person, firm or company, solicit or offer employment to any person
who is or has been employed by the Company at any time during the one-year
period immediately preceding such solicitation, (C) (x) solicit orders for any
products or services offered by the Company during the two (2) year period prior
to the Covered Executive’s termination of employment from any customers or
clients of the Company with whom the Covered Executive or employees reporting to
the Covered Executive dealt or obtained Confidential Information about during
the two (2) year period prior to the Covered Executive’s termination of
employment or (y) induce or attempt to induce any customer or client of the
Company with whom the Covered Executive or employees reporting to the Covered
Executive dealt or obtained Confidential Information about during the two (2)
year period prior to the Covered Executive’s termination of employment to
terminate or otherwise adversely affect such customer’s or client’s relationship
with the Company. The Covered Executive agrees that the Covered Executive will
not, directly or indirectly, communicate with any person or entity, including,
without limitation, any of the Company’s creditors, customers, suppliers,
officers, licensees, business partners or employees, or any member of the press
or other media, about any aspect of the business, prospects, operations, or
financial condition of the Company, nor publish or make any statements critical
of the Company, in each case, which may in any way, directly or indirectly,
adversely affect or otherwise interfere with or malign the business or
reputation of the Company. This paragraph III is not intended to prohibit the
ownership by the Covered Executive of not more than five percent (5%) of any
class of securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
and Exchange Act of 1934, provided that neither the Covered Executive nor any
group of persons including the Covered Executive in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes part in its business, other than
exercising rights as a shareholder, or seeks to do any of the foregoing.
IV.    Subject to paragraph II above, the Covered Executive will not, directly
or indirectly, communicate with any person or entity, including, without
limitation, any of the Company’s or its affiliates’ creditors, customers,
suppliers, officers, licensees, business partners or employees, or any member of
the press or other media, about any aspect of the business, prospects,
operations, or financial condition of the Company or its affiliates, nor publish
or make any statements critical of the Company or its affiliates, in each case,
which may in any way, directly or indirectly, adversely affect or otherwise
interfere with or malign the business or reputation of the Company or its
affiliates.
V.    The Covered Executive agrees to cooperate with the Company in assisting
with the transition of business matters of the Company, including ongoing or
completed transactions, which the Covered Executive was involved in or had
obtained knowledge of as an employee of the Company. The Covered Executive
further agrees to cooperate with any internal Company investigations or
investigations by any law enforcement or Governmental Entity and in any
litigation arising from or related to the Covered Executive’s former employment
at the Company. Such cooperation shall include attending meetings as reasonably
needed with Company or government officials, and if involved in litigation or
other proceedings, trial and deposition or other appearances, and providing
truthful testimony. The Company shall reimburse the Covered Executive for any
reasonable out-of-pocket expenses incurred in connection with such cooperation,
subject to the terms of the Company’s standard expense reimbursement policies.
VI.    In the event the Company determines that a Covered Executive has breached
the covenants contained in this Exhibit A, the Company may, in addition to
pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required by this Plan and/or obtain an injunction against the
Covered Executive from any court having jurisdiction over the matter restraining
any further violation of this Exhibit A by the Covered Executive. Further, if in
the opinion of any court of competent jurisdiction any of the restraints
identified herein is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.




